DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 and 4/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 16, 17, 18, 19  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitajima (US 2016/0127630).
Regarding claim 1, Kitajima discloses an image processing apparatus (camera 100) that executes, with respect to a captured image, image processing for a region (a region) that includes a predetermined subject (a subject) (Kitajima, fig. 1), the image processing apparatus comprising:
an obtaining unit (combination of ranging sensor 124 and face detection unit 113) configured to obtain distance information (distance information) and subject information (subjection information) with respect to the captured image, the distance information indicating a distribution of subject distances (subject distances in a range image) in a depth direction, the subject information indicating a result of detection of the predetermined subject (face) included in the captured image (Kitajima, fig. 1, par [0033, 0066], wherein distance information indicates subject distances in a range image and background and subject information indicates face information);
a first specifying unit (system control unit 50) configured to, based on the distance information (distance information) obtained by the obtaining unit, specify a first subject region (region of main object) in which images of subjects that exist in a predetermined distance range (a range) are distributed in the captured image (Kitajima, figs. 1, 11A-11D, par [0123-0128], wherein system control unit 50 specifies and region of main object based on distance information from ranging sensor 124);
a second specifying unit (system control unit 50) configured to, based on the subject information (subject information) and independently of the distance information obtained by the obtaining unit, specify a second subject region (face region 901) that includes a region from which the predetermined subject has been detected in the captured image (Kitajima, figs. 1, 9, par [0106], wherein face region 901 is determined based on subject information by face detection unit 113); and
a determining unit (relighting unit 114) configured to determine a target region (region corresponding to virtual light source) for which the image processing is executed with reference to at least one of the first subject region (region of main object) and the second subject region (face region 901) (Kitajima, figs. 1, 8c, 8d, 9 par [0106-0110], wherein region corresponding to virtual light source is determined for relighting processing),
wherein the determining unit (relighting unit 114) makes a subject region (face region) that is referred to vary depending on at least one of an image capture condition (condition with no light emission by auxiliary light source or condition with weak light emission by auxiliary light source) of the captured image and a state (a shadow) of the captured image (Kitajima, figs. 1, 8c, 8d, 9, par [0106- 0110], wherein region corresponding to the face changes depending on condition with no light emission by auxiliary light source or condition with weak light emission by auxiliary light source of the captured image or depending on a shadow of the captured image).
Regarding claim 2, Kitajima discloses aforementioned limitations of the parent claim. Additionally, Kitajima discloses
the distribution of the subject distances (subject distances) in the distance information has been derived based on the captured image (Kitajima, fig. 1, par [0066], wherein distance information indicates subject distances in a range image), and
the determining unit (relighting unit 114) decides on the image capture condition (condition with no light emission by auxiliary light source or condition with weak light emission by auxiliary light source) of the captured image based on an image capture setting (setting of auxiliary light source) at the time of image capture of the captured image, and makes a subject region (region corresponding to virtual light source) that is referred to vary depending on the decision (Kitajima, figs. 1, 8c, 8d, 9, par [0106- 0110], wherein brightness corrected based on virtual light source is based on condition with no light emission by auxiliary light source or condition with weak light emission by auxiliary light source).
Regarding claim 11, Kitajima discloses aforementioned limitations of the parent claim. Additionally, Kitajima discloses
the subject information (subject information) includes information indicating a region (face region) related to the predetermined subject within the captured image, and the determining unit (relighting unit 114) decides on the state (shadow) of the captured image based on a contrast ratio of the captured image or on a size (size) of the region related to the predetermined subject in the captured image, and makes a subject region (region corresponding to virtual light source) that is referred to vary based on the decision (Kitajima, figs. 1, 8c, 8d, 9, par [0033, 0106- 0110], wherein region corresponding to virtual light source is changed based on shadow in the face region in the captured image).
Regarding claim 16, Kitajima discloses aforementioned limitations of the parent claim. Additionally, Kitajima discloses
the image processing includes processing for adding an influence (relighting effect related to Ra, Ga, and Ba signals) of a case where a virtual light source (virtual light source) has been placed to a subject (a subject in the captured image) included in the target region (region corresponding to virtual light source) determined by the determining unit within the captured image, and the image processing apparatus further comprises an executing unit configured to execute the adding processing (Kitajima, fig. 3, par [0061, 0076], wherein relighting effect related to Ra, Ga, and Ba signals is added to Rg, Gg, and Bg signals).
Regarding claim 17, Kitajima discloses an image capturing apparatus (camera 100), comprising: an image capturing unit (image capturing unit 103) configured to capture the captured image (Kitajima, fig. 1); and
the image processing apparatus according to claim 1 (see claim 1).
Regarding claim 18, same ground of rejection as in claim 1 is applied.
Regarding claim 19, same ground of rejection as in claim 1 is applied. Additionally, Kitajima discloses a computer readable storage medium (Kitajima, par [0137]).
Allowable Subject Matter
Claims 3-10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record neither anticipates nor renders obvious the claim language of “when a sensitivity setting (an ISO value) at the time of image capture of the captured image exceeds a first threshold, the determining unit determines the target region with reference to the second subject region in preference to the first subject region.”
Regarding claim 4-6, the claims are objected as being depending on claim 3.
Regarding claim 7, the prior art of record neither anticipates nor renders obvious the claim language of “when an f-number at the time of image capture of the captured image exceeds a third threshold, the determining unit determines the target region with reference to the second subject region in preference to the first subject region.”
Regarding claim 8-10, the claims are objected as being depending on claim 7.
Regarding claim 12, the prior art of record neither anticipates nor renders obvious the claim language of “when the contrast ratio of the captured image falls below a predetermined threshold, the determining unit determines the target region with reference to the second subject region in preference to the first subject region.”
Regarding claim 13, the claims are objected as being depending on claim 12.
Regarding claim 14, the prior art of record neither anticipates nor renders obvious the claim language of “when a size of the region from which the predetermined subject has been detected in the captured image does not fit within a predetermined size range, the determining unit determines the target region with reference to the second subject region in preference to the first subject region.”
Regarding claim 15, the claims are objected as being depending on claim 14.
Conclusion
Note: For claim 19, the specification indicates “non-transitory computer- readable storage medium” in paragraph [0088].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nikagawaw et al (US 2018/0249090) discloses determining a location of a first area in a first image, determining in a second image captured at a different time than the first image, a location of a second area, wherein the first area and the second area include a same object, and determining a new background area in the second image based on the location of the first area and the location of the second area, wherein the new background area includes a portion of the second image included in the first area but not included in the second area.
Sunkavalli et al (US 2019/0340810) discloses using an object relighting neural network to generate digital images portraying objects under target lighting directions based on sets of digital images portraying the objects under other lighting directions.
Son et al (US 2017/0084068) discloses a method of adjusting a brightness of an image includes matching an object model to an object based on one or more feature points of the object extracted from an input image including the object; mapping a surface normal map in a two-dimensional (2D) image form to the input image based on the matched object model; and generating shadow information for the input image based on the mapped surface normal map and a virtual light source.
Xiao et al (US 2007/0177050) discloses a face detecting unit detects a face of a person appearing in a captured image on the basis of the captured image signal. A histogram data determining unit determines histogram data by setting a face detection region in the captured image according to detection information and detecting at least a brightness value of the face detection region from the captured image signal. A target brightness setting unit sets a target brightness range for desired brightness of the face. An exposure control amount determining unit determines, when a face is detected, an amount of control for the exposure adjustment mechanism by comparing the target brightness range with a brightness value at a peak of the histogram data or a brightness region in the vicinity of the peak.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697      


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697